                       Case 3:18-cv-01020-EWD                  Document 122            04/01/21 Page 1 of 3


                                            UNITED STATES DISTRICT COURT

                                            MIDDLE DISTRICT OF LOUISIANA

          STACEY WILLIAMS                                                                    CIVIL ACTION NO.

          VERSUS                                                                             18-1020-EWD

          MAGNOLIA CAFÉ, ET AL.                                                              CONSENT

                                                      RULING AND ORDER

                   Before the Court is a letter dated March 19, 2021 filed by Stacey Williams (“Plaintiff”),

          directed to the Chief Judge. 1 This letter appears to raise a judicial misconduct complaint against

          the undersigned for alleged favoritism toward defendants in this matter and/or bias against

          Plaintiff. The allegations regarding favoritism and/or bias have been addressed repeatedly. 2 To

          the extent Plaintiff intends to bring a judicial misconduct complaint, this letter is not the

          appropriate means to do so. 3 Plaintiff’s complaints about Defendants’ responses to her discovery

          requests and the alleged conduct of defense counsel have already been addressed multiple times

          and the prior Ruling stands. 4 Plaintiff’s request for a default judgment has already been addressed. 5

          Plaintiff’s unsupported allegations against the Clerk’s Office have already been addressed. 6

          Plaintiff’s request for court proceedings to be conducted by “teleprompter,” which is not a manner

          in which the Court conducts proceedings, was previously explained. 7 Plaintiff’s non-specific


          1
            R. Doc. 120.
          2
            To the extent Plaintiff seeks recusal based on these allegations, that request has been addressed several times. R.
          Docs. 61, 107 and see R. Docs. 92, 98, 100.
          3
            To the extent Plaintiff wishes to raise new allegations of judicial misconduct allegedly engaged in by the undersigned,
          she must do so according to The Judicial Conduct and Disability Act of 1980, 28 U.S.C. §§ 351-364 and the Rules for
          Judicial-Conduct and Judicial-Disability Proceedings. Raising such allegations in this Court, with the judges of this
          Court, or with the Clerk of Court is improper as this is not the proper forum for such complaints.
          4
            R. Docs. 84, 107, and e.g., R. Doc. 61, p. 2, n. 8 (noting no evidence of improper conduct by defense counsel); R.
          Doc. 83, p. 2, n. 3 (same).
          5
            R. Doc. 78 and see R. Doc. 98, p. 2, n. 4 (explaining why default is not warranted).
          6
            R. Doc. 52, p. 2; R. Doc. 65, p. 2.
          7
            R. Doc. 107, p. 1, n. 1. As explained in the Court’s March 18, 2021 Order at R. Doc. 119, to the extent Plaintiff’s
          request for a “teleprompter” is a request for court proceedings to be conducted remotely due to the current pandemic,
          R. Doc. 117, p. 1, this request is premature. No proceedings are currently scheduled to take place in person in this case
          until the pretrial conference in August 2021. R. Doc. 85. The Court’s Administrative Orders govern in-person
          proceedings during the pandemic. See Administrative Order 2021-1, issued on January 15, 2021 at
          https://www.lamd.uscourts.gov/news/court-operations-curtailed-during-covid-19-outbreak-see-administrative-
          orders. Future proceedings in this case may be conducted in person, or by another other authorized means, including


Certified- Return Receipt Requested 7018 0360 0001 1615 7596
            Case 3:18-cv-01020-EWD                 Document 122           04/01/21 Page 2 of 3


subpoenas for driver’s licenses of the individual defendants have already been addressed. 8

Plaintiff’s continued allegation that unspecified motions have not been ruled upon and/or are ruled

upon in an untimely manner is incorrect. In fact, there are no pending motions on the docket other

than the one addressed in this Ruling and Order. Plaintiff has also been warned “…any future

documents filed by Plaintiff that raise issues that have previously been addressed by the

Court will be ordered stricken from the record pursuant to Federal Rule of Civil Procedure

12(f) and will not be considered.” 9               Because the letter renews Plaintiff’s request for a

continuance, it will not be stricken, although it continues to rehash the issues noted above which

have repeatedly been resolved and will not be further addressed. 10

        Plaintiff’s request for a 90-day continuance to obtain counsel is likewise denied for lack of

any good grounds shown supporting the request, for the same reasons explained in the Court’s

March 18, 2021 Order. 11 This case has been pending since 2018 and Plaintiff has had ample time

to obtain counsel. Additionally, Plaintiff’s letter fails to set forth any details as to her attempts to

obtain counsel and why she has been unsuccessful, and therefore does not show that Plaintiff acted

diligently. Plaintiff also failed to submit the required application for court-appointed counsel,

although it was provided to her as a courtesy. 12




by Zoom video conference, or telephone, as warranted. The parties will be advised well in advance as to how
proceedings will be conducted.
8
   R. Doc. 109. To the extent Plaintiff is referring to the subpoenas she directed to the Louisiana State Police
Commission, the subpoenas were addressed in the Court’s order granting the Motion to Quash, filed by Jason
Hannaman, Executive Director of the Louisiana State Police Commission, which Motion was unopposed by Plaintiff.
As set forth therein, the Louisiana State Police Commission established that it does not have documents responsive to
the subpoenas.
9
  R. Doc. 107 and R. Doc. 116. Rule 12(f) provides that, on its own motion, the Court “may strike from any pleading
an insufficient defense or any redundant, immaterial, impertinent or scandalous matter.” See also, McCorstin v. U.S.
Dept. of Labor, 620 F.2d 242 (5th Cir. 1980) (upholding district court’s striking of impertinent pleadings filed by a
pro se litigant).
10
   See R. Doc. 116, 119.
11
   R. Doc. 119.
12
   R. Docs. 119, 119-1.
                                                         2
              Case 3:18-cv-01020-EWD          Document 122         04/01/21 Page 3 of 3


           Accordingly,

           IT IS ORDERED that the complaints raised in the March 19, 2021 letter 13 of Plaintiff

Stacey Williams have already been ruled upon by prior Rulings and Orders of the Court with no

new evidence or argument argued by Plaintiff in support of reconsideration; therefore, they shall

not be considered and are DENIED.

           IT IS FURTHER ORDERED that Plaintiff’s request for a 90-day continuance 14 to obtain

counsel is likewise DENIED for lack of any good grounds shown supporting the request, for the

same reasons explained in the Court’s March 18, 2021 Order. If Plaintiff seeks a continuance of

the scheduling order deadlines and/or appointment of counsel, she must file a document that complies

with the Federal Rules of Civil Procedure, the Local Civil Rules of this Court, and the requirements of

this Ruling and Order, as well as the prior Orders of the Court.

           IT IS FURTHER ORDERED that any judicial misconduct complaint must be filed in

accordance with The Judicial Conduct and Disability Act of 1980, 28 U.S.C. §§ 351-364 and the

Rules for Judicial-Conduct and Judicial-Disability Proceedings, and is not properly considered by

any judge of this Court or by the Clerk of Court.

           IT IS FURTHER ORDERED that the Clerk of Court shall serve this Ruling and Order

on Plaintiff Stacey Williams, via certified mail, return receipt requested at the address listed for

Plaintiff on PACER.

           Signed in Baton Rouge, Louisiana, on April 1, 2021.


                                               S
                                               ERIN WILDER-DOOMES
                                               UNITED STATES MAGISTRATE JUDGE




13
     R. Doc. 120.
14
     R. Doc. 120.
                                                   3
